      Case 19-40872-mxm13
Pam Bassel                         Doc 36 Filed 08/16/19         Entered 08/16/19 06:38:23           Page 1 of 1
CHAPTER 13 STANDING TRUSTEE
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710
Facsimile: (817) 916-4770
                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION


In re:                                                           Case No.: 19-40872-MXM

Karia Adams III                                                  Chapter 13
Kim Michelle Adams
                                                                 Hearing Date: 09/19/2019 at 8:30 am
                                 Debtors


           NOTICE OF CONTINUED HEARING ON MOTION TO DISMISS FOR FAILURE TO CONFIRM

    A hearing was previously scheduled in this matter and has been continued. Notice is hereby given that the hearing
will be continued to 9/19/2019 8:30:00AM.


                           This matter will be called at the docket call to be held at 8:30 AM

                                            United States Bankruptcy Court
                                              501 W 10th Street Rm 128
                                                 Fort Worth, TX 76102


Dated: August 16, 2019                                             /s/ Pam Bassel



                                             CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing Notice was served by United States first class
mail, postage paid, or electronically by the Court, upon the: Debtors; Debtors' attorney; the Office of the United States
Trustee for the Northern District of Texas and all parties who requested notice, on the same date it was filed.
                                                                   /s/ Pam Bassel
                                                                   Pam Bassel, Chapter 13 Trustee
                                                                   State Bar No. 01344800
                                                                   7001 Blvd 26, Ste 150
                                                                   North Richland Hills, TX 76180
                                                                   Telephone: (817) 916-4710
                                                                   Facsimile: (817) 916-4770
